Judgment modified by reducing the principal sum of $1,022.99 awarded to defendants on their counterclaim by $72.98 to $950.01, in view of the circumstance that the undisputed evidence shows that, as plaintiff requested the trial court to find, the agreement to modify the construction contract respecting the subject matter of the twenty-third finding of fact was made without changing the contract price in this respect and, as so modified, affirmed. No opinion.
Concur: Conway, Ch. J., Desmond, Dye, Fold, Froessel, Van Voorhis and Burke, JJ.